Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2013 3/31/2012 % Chg Operating Revenues $ $ -1.5 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) -2.1 % Selling, general and administrative -0.1 % Depreciation and amortization -0.7 % Total Operating Expenses -1.2 % Operating Income -2.6 % Interest Expense -3.7 % Equity in Net Income of Affiliates -17.0 % Other Income (Expense) - Net 32 52 -38.5 % Income Before Income Taxes -3.4 % Income Tax Expense -16.5 % Net Income % Less: Net Income Attributable to Noncontrolling Interest ) ) -7.4 % Net Income Attributable to AT&T $ $ % Basic Earnings Per Share Attributable to AT&T $ $ % Weighted Average Common Shares Outstanding (000,000) -6.8 % Diluted Earnings Per Share Attributable to AT&T $ $ % Weighted Average Common Shares Outstanding with Dilution (000,000) -6.9
